This opinion was filed for record
                                                at     ~~00Q!l6      on   Od- lJ.) lDL'l,u
                                                ~~~
                                                 SUSAN L. CARLSON
                                                       SUPREME COURT CLERK




     IN THE SUPREME COURT OF THE STATE OF WASHINGTON




MATTHEW A. NEWMAN, RANDY
NEWMAN and MARLA NEWMAN,
                                                       NO. 90194-5
                           Respondents,

              v.                                       ENBANC

HIGHLAND SCHOOL DISTRICT NO.
203,

                           Petitioner.



      STEPHENS, J.-Highland High School quarterback Matthew Newman

suffered a permanent brain injury at a football game in 2009, one day after he

allegedly sustained a head injury at football practice. Three years later, Newman

and his parents (collectively Newman) sued Highland School District No. 203

(Highland) for negligence. Before trial, Highland's counsel interviewed several

former coaches and appeared on their behalf at their depositions. Newman moved

to disqualify Highland's counsel, asserting a conflict of interest. The superior court

denied the motion but ruled that Highland's counsel "may not represent non-
Newman, eta!. v. Highland Sch. Dist. No. 203, 90194-5




employee witness[es] in the future." Clerk's Papers (CP) at 636. Newman then

sought discovery concerning communications between Highland and the former

coaches during time periods when the former coaches were unrepresented by

Highland's counsel. Highland responded with a motion for a protective order,
arguing its attorney-client privilege shielded counsel's communications with the

former coaches. The trial court denied the motion, and Highland appealed.

      At issue is whether postemployment communications between former

employees and corporate counsel should be treated the same as communications

with current employees for purposes of applying the corporate attorney-client

privilege. Although we follow a flexible approach to application of the attorney-
client privilege in the corporate context, we hold that the privilege does not broadly

shield counsel's postemployment communications with former employees. The

superior court properly denied Highland's motion for a protective order. We affirm

the lower court and lift the temporary stay of discovery.
                     FACTS AND PROCEDURAL HISTORY

      Matthew Newman suffered a permanent brain injury during a football game

on September 18, 2009. Newman sued Highland for negligence in violation of the
Lystedt law, RCW 28A.600.190, which requires the removal of a student athlete

from competition or practice if he or she is suspected of having a concussion.
Newman alleges that Matthew suffered a head injury at football practice the day

before the September 18 game, and that Highland coaches permitted him to play in

the game even though he exhibited symptoms of a concussion.


                                          -2-
Newman, et al. v. Highland Sch. Dist. No. 203, 90194-5




      In preparing for trial, Newman's counsel deposed the entire football coaching

staff employed at the time of Newman's injury, including coaches who were no

longer employed by Highland. At the depositions, Highland's counsel indicated that

he had interviewed the former coaches before their individual depositions, and was

appearing on their behalf for purposes of their depositions.
      Newman moved to disqualifY Highland's counsel from representing the

former coaches, claiming a conflict of interest under Rule of Professional Conduct

(RPC) 1. 7. The superior court denied the motion but ruled that Highland's counsel

"may not represent non-employee witness[es] in the future." CP at 636.

      Newman then sought discovery concerning communications between

Highland's counsel and its former coaches. Highland moved for a protective order
to shield those communications, asserting attorney-client privilege. The superior

court denied the protective order and directed Highland to respond to Newman's
discovery requests. The superior court ordered Highland's counsel to disclose

"exactly when defense counsel represented each former employee," and barred

defense counsel from asserting the attorney-client privilege with respect to

communications outside the deposition representation. CP at 70. 1
       1  Newman did not appeal the trial court's order denying disqualification of
Highland's counsel from representing the former coaches at their depositions, and does not
challenge the assertion of attorney-client privilege during this period. Nor do the parties
dispute that communications with counsel during the coaches' employment are protected
by the attorney-client privilege. This notion of a "durable privilege" is well recognized
and does not appear to be at issue here because the relevant communications occurred after
the coaches left Highland's employment. See In re Coordinated Pretrial Proceedings in
Petrol. Prods. Litig., 658 F.2d 1355, 1361 n.7 (9th Cir. 1981) (recognizing that attorney-
client privileged conversations "remain privileged after the employee leaves"); see also

                                            -3-
Newman, et al. v. Highland Sch. Dist. No. 203,90194-5




      Highland sought discretionary review of the superior court's discovery order,

which the Court of Appeals denied. This court subsequently granted discretionary

review and entered a temporary stay of discovery. Newman v. Highland Sch. Dist.

No. 203, 180 Wn.2d 1031,332 P.3d 985 (2014).

                                    ANALYSIS

   1. The Corporate Attorney-Client Privilege Does Not Shield Communications
      between Corporate Counsel and Former Employees

      Whether     the   attorney-client   privilege     extends   to   postemployment

communications between corporate counsel and former employees is an issue of first

impression in Washington.       The leading United States Supreme Court case

addressing corporate attorney-client privilege, Upjohn Co. v. United States,

expresslydidnotanswerthis question. 449U.S. 383, 394n.3, 101 S. Ct. 677,66 L.

Ed. 2d 584 (1981). Highland argues the flexible approach to protecting privileged

communications recognized in Upjohn supports extending the privilege to

postemployment communications with former employees. Am. Pet'r's Br. at 23.

We disagree. Because we conclude Upjohn does not justify applying the attorney-

client privilege outside the employer-employee relationship, the trial court properly

denied Highland a protective order to shield from discovery communications with


Peralta v. Cendant Corp., 190 F.R.D. 38, 41 (D. Conn. 1999) (concluding any privileged
information obtained during employment remains privileged upon termination of
employment).

                                          -4-
Newman, eta!. v. Highland Sch. Dist. No. 203, 90194-5



former coaches who are otherwise fact witnesses in this litigation. We affirm the

trial court's decision to deny Highland's motion for protective order, and lift the

temporary stay of discovery.

      We begin by recognizing that, in our open civil justice system, parties may

obtain discovery regarding any unprivileged matter that is relevant to the subject

matter ofthe pending action. CR 26(b)(1). "'[T]he privilege remains an exception

to the general duty to disclose."' Peralta v. Cendant Corp., 190 F.R.D. 38, 41 (D.

Conn. 1999) (alteration in original) (quoting 8 JOHN HENRY WIGMORE, EVIDENCE IN

TRIALS AT COMMON LAW 554 (McNaughton rev. ed. 1961)). A party claiming that

otherwise discoverable information is exempt from discovery on grounds of the

attorney-client privilege carries the burden of establishing entitlement to the

privilege. See Dietz v. John Doe, 131 Wash. 2d 835, 844, 935 P.2d 611 (1997).

      Washington's attorney-client privilege provides that "[a]n attorney or

counselor shall not, without the consent of his or her client, be examined as to any

communication made by the client to him or her, or his or her advice given thereon

in the course of professional employment." RCW 5.60.060(2)(a). But the attorney-

client privilege does not automatically shield any conversation with any attorney.

See, e.g., Morgan v. City of Federal Way, 166 Wash. 2d 747, 755-56, 213 P.3d 596

(2009). To qualify for the privilege, communications must have been made in



                                          -5-
Newman, et al. v. Highland Sch. Dist. No. 203, 90194-5



confidence and in the context of an attorney-client relationship. See id. at 755-57.

It is "a narrow privilege and protects only 'communications and advice between

attorney and client."' Hangartner v. City of Seattle, 151 Wash. 2d 439, 452, 90 P .3d

26 (2004) (quoting Kammerer v. W Gear Corp., 96 Wn.2d 416,421, 635 P.2d 708

(1981)). The privilege extends to corporate clients and may encompass some

communications with lower level employees, as both the United States Supreme

Court and this court have recognized. Upjohn, 449 U.S. at 396; Wright v. Grp.

Health Hosp., 103 Wash. 2d 192, 195-96, 691 P.2d 564 (1984); Youngs v. PeaceHealth,

179 Wash. 2d 645,650-51,316 P.3d 1035 (2014).

      The attorney-client privilege does not shield facts from discovery, even if

transmitted in communications between attorney and client. Youngs, 179 Wn.2d at

653 ("Facts are proper subjects of investigation and discovery, even if they are also

the   subject of privileged communications.").           Rather,   only privileged

communications themselves are protected in order "to encourage full and frank

communication between attorneys and their clients and thereby promote broader

public interests in the observance oflaw and administration of justice." Upjohn, 449

U.S. at 389. The attorney-client privilege "recognizes that sound legal advice or

advocacy serves public ends and that such advice or advocacy depends upon the

lawyer being fully informed by the client." Id. However, because "the privilege



                                          -6-
Newman, eta!. v. Highland Sch. Dist. No. 203, 90194-5



sometimes results in the exclusion of evidence which is otherwise relevant and

material, contrary to the philosophy that justice can be achieved only with the fullest

disclosure of the facts, the privilege cannot be treated as absolute; rather, it must be

strictly limited to the purpose for which it exists." Pappas v. Holloway, 114 Wash. 2d
198, 203-04, 787 P.2d 30 (1990) (citing Dike v. Dike, 75 Wash. 2d 1, 11, 448 P.2d 490

(1968)).

      In enunciating a flexible test for determining the scope of the attorney-client

privilege in the corporate setting, Upjohn expanded the definition of "client" to

sometimes include nonmanagerial employees. 449 U.S. at 394-95; see also Youngs,

179 Wn.2d at 661. The Upjohn Court considered several factors, including whether

the communications at issue (1) were made at the direction of corporate superiors,

(2) were made by corporate employees, (3) were made to corporate counsel acting

as such, (4) concerned matters within the scope of the employee's duties, (5) revealed

factual information "'not available from upper-echelon management,"' (6) revealed

factual information necessary "'to supply a basis for legal advice,"' and whether the

communicating employee was sufficiently aware that (7) he was being interviewed

for legal purposes, and (8) the information would be kept confidential. Youngs, 179

Wn.2d at 664 n.7 (quoting Upjohn, 449 U.S. at 394).




                                           -7-
Newman, et al. v. Highland Sch. Dist. No. 203, 90194-5



      In denying Highland's motion for a protective order, the superior court

incorrectly stated that this court has never adopted Upjohn. In both Wright and

Youngs, this court embraced Upjohn's flexible approach to applying the attorney-

client privilege in the corporate client context.    Wright, 103 Wn.2d at 195-96;

Youngs, 179 Wn.2d at 645. However, until today we have never considered whether

Upjohn supports expanding the scope of the privilege to include counsel's

communications with former nonmanagerial employees. In Youngs, this court relied

on Upjohn to recognize that corporate litigants have the right to engage in

confidential fact-finding and to communicate directions to employees whose

conduct may embroil the corporation in disputes. Youngs, 179 Wn.2d at 651-52. The

court in Youngs relied on the values underlying the attorney-client privilege to create

an exception to the general prohibition on defense counsel's ex-parte contact with

the plaintiffs treating physician, applicable when the physician is employed by the

defendant. Jd. at 662 (creating exception based on attorney-client privilege to rule

established in Loudon v. Mhyre, 110 Wn.2d 675,756 P.2d 138 (1988)). But Youngs

did not answer whether the attorney-client privilege should extend beyond

termination of the employment relationship.

       Today, we reject Highland's argument that Upjohn and Youngs support a

further extension of the corporate attorney-client privilege to postemployment



                                          -8-
Newman, et al. v. Highland Sch. Dist. No. 203, 90194-5



communications with former employees.           The flexible approach articulated in

Upjohn presupposed attorney-client communications taking place within the

corporate employment relationship. Upjohn, 449 U.S. at 389 (the purpose of the

attorney-client privilege is "to encourage full and frank communication between

attorneys and their clients"); see also Youngs, 179 Wn.2d at 661 (noting corporate

employees may sometimes be corporate clients). We decline to expand the privilege

to communications outside the employer-employee relationship because former

employees categorically differ from current employees with respect to the concerns

identified in Upjohn and Youngs.

      A school district, like any organization, can act only through its constituents

and agents. See RPC 1.13 cmt. 1. Corporate attorney-client privilege may arise

when "the constituents of an organizational client communicate[] with the

organization's lawyer in that person's organizational capacity." Id. at cmt. 2; see

also RESTATEMENT (THIRD) OF THE LAW GOVERNJNG LAWYERS § 73(2) (AM. LAW

INST. 2000). An organizational client, including a governmental agency, can require

its own employees to disclose facts material to their duties (with some limits not

relevant here) to its counsel for investigatory or litigation purposes.          See

RESTATEMENT (THIRD) OF AGENCY§ 8.11 (AM. LAWINST. 2006).




                                          -9-
Newman, et al. v. Highland Sch. Dist. No. 203, 90194-5



      But everything changes when employment ends.                When the employer-

employee relationship terminates, this generally terminates the agency relationship. 2

As a result, the former employee can no longer bind the corporation and no longer

owes duties ofloyalty, obedience, and confidentiality to the corporation. See id. &

cmt. d. Without an ongoing obligation between the former employee and employer

that gives rise to a principal-agent relationship, a former employee is no different

from other third-party fact witnesses to a lawsuit, who may be freely interviewed by

either party. See lnfosystems, Inc. v. Ceridian Corp., 197 F.R.D. 303, 305 (E.D.

Mich. 2000) ('"It is virtually impossible to distinguish the position of a former

employee from any other third party who might have pertinent information about

one or more corporate parties to a lawsuit."' (quoting Clark Equip. Co. v. Lift Parts

Mfg. Co., 1985 WL 2917, at *5 (N.D. Ill. Oct. 1, 1985) (court order))).

      Highland's argument for extending the attorney-client privilege to its

communications with the former coaches emphasizes that these former employees




       2
         Some courts have recognized that the attorney-client privilege could extend to
former employees in those situations in which a continuing agency duty exists. See
Peralta, 190 F.R.D. at 41 n.l (stating "[a]ccording to the Restatement (Third) of the Law
Governing Lawyers, [§ 73 cmt. e,] the attorney-client privilege would not normally attach
to communications between former employees and counsel for the fonner employer" in
the absence of "a continuing duty to the corporation" based on agency principles);
Infosystems, Inc. v. Ceridian Corp., 197 F.R.D. 303, 306 (E.D. Mich. 2000) (recognizing
"there may be situations where the former employee retains a present connection or agency
relationship with the client corporation" that would justify application of the privilege).

                                           -10-
Newman, eta!. v. Highland Sch. Dist. No. 203, 90194-5



may possess vital information about matters in litigation, and that their conduct

while employed may expose the corporation to vicarious liability. These concerns

are not unimportant, but they do not justif'y expanding the attorney-client privilege

beyond its purpose.      The underlying purpose of the corporate attorney-client

privilege is to foster full and frank communications between counsel and the client

(i.e., the corporation), not its former employees. State v. Chervenell, 99 Wash. 2d 309,

316, 662 P.2d 836 (1983). This purpose is preserved by limiting the scope of the

privilege to the duration of the employer-employee relationship. See RESTATEMENT

(THIRD) OF THE LAW GOVERNJNG LAWYERS § 73(2). 3 Upon termination of the

employment relationship, the interests of employer and former employee may

diverge. But the attorney-client privilege belongs solely to the corporation, and it

may be waived or asserted solely by the corporation, even to the detriment of the

employee.



      3
         The Restatement recognizes that in general privileged connnunications are
temporally limited to the duration of a principal-agent relationship:
       [A] person making a privileged communication to a lawyer for an
       organization must then be acting as agent of the principal-organization. The
       objective of the organizational privilege is to encourage the organization to
       have its agents connnunicate with its lawyer ... [.] Generally, that premise
       implies that persons be agents of the organization at the time of
       connnunicating.
RESTATEMENT (THIRD) OF THE LAW GOVERNING LAWYERS § 73 cmt. e. The Restatement
connnent acknowledges the privilege may extend to postemployment connnunications in
limited circumstances, based on the agency principles discussed in note 2 of this opinion.
I d.

                                           -11-
Newman, et al. v. Highland Sch. Dist. No. 203,90194-5



      Refusing to extend the corporate attorney-client privilege articulated in

Upjohn beyond the employer-employee relationship preserves a predictable legal

framework. Upjohn recognized the value of predictability when determining the

applicability of the attorney-client privilege:

      [I]f the purpose of the attorney-client privilege is to be served, the attorney
      and client must be able to predict with some degree of certainty whether
      particular discussions will be protected. An uncertain privilege, or one which
      purports to be certain but results in widely varying applications by the courts,
      is little better than no privilege at all.

449 U.S. at 393. We find this considerations particularly relevant here, where the

question before us is at what point in the employer-employee relationship the

attorney-client privilege ceases to attach. All agree that it cannot extend forever and

that it cannot encompass every communication between corporate counsel and

former employees. But it is difficult to find any principled line of demarcation that

extends beyond the end of the employment relationship. We conclude that the

interests served by the privilege are sufficiently protected by recognizing that

communications between corporate counsel and employees during the period of

employment continue to be privileged after the agency relationship ends. See supra

note 1.

       We recognized that some courts have extended the corporate attorney-client

privilege to former employees because ofthe corporation's perceived need to know

what its former employees know. See In re Allen, 106 F.3d 582, 605-06 (4th Cir.

                                            -12-
Newman, et al. v. Highland Sch. Dist. No. 203, 90194-5



1997) (collecting cases). We find this justification unpersuasive. A defendant might

easily perceive itself as needing to know many things known by potential witnesses,

and might strongly prefer not to share its conversations with those witnesses with

the other side. So might a plaintiff. So might a government. That alone should not

be enough to justify frustrating "the truthseeking mission of the legal process" by

extending the old privilege. United States v. Tedder, 801 F.2d 1437, 1441 (4th Cir.

1986) (citing United States v. (Under Seal), 748 F.2d 871, 875 (4th Cir. 1984)).

      The superior court properly rejected Highland's argument that former

employees should be treated the same as current employees. The court appropriately

allowed Highland to assert its attorney-client privilege over communications with

the former coaches only during the time Highland's counsel purportedly represented

them at their depositions. We therefore affirm the superior court's decision to deny

Highland's motion for a protective order and lift the temporary stay of discovery

issued by our commissioner.

   2. Attorney Fees on Appeal

       We deny Newman's request for attorney fees on appeal. Newman requests

fees under CR 26( c) and CR 37(a)(4) for successfully challenging Highland's claim

of attorney-client privilege. Br. of Resp'ts at 33. We deny Newman's request

because Highland's opposition to discovery was reasonable given that the question



                                          -13-
Newman, eta!. v. Highland Sch. Dist. No. 203, 90194-5



of whether the corporate attorney-client privilege extends to former employees was

a novel legal question of first impression in Washington. CR 37(a)(4) (mandatory

award of expenses and attorney fees for successfully challenging a motion becomes

discretionary if "the court finds that the opposition to the motion was substantially

justified or that other circumstances make an award of expenses unjust"). For these

same reasons, we also exercise our discretion to deny Newman's request for fees

pursuant to chapter 7.21 RCW (2001). 4


                                    CONCLUSION

      We affirm and lift the temporary stay of discovery. The supenor court

properly denied Highland's motion for a protective order shielding from discovery

its postemployrnent communications with former employees.




       4  This discretionary review does not include any issue concerning the trial court's
order imposing contempt sanctions against Highland, or limit the trial court's ability to
revisit that order in light of our decision. See Washburn v. Beatt Equip. Co., 120 Wash. 2d
246, 300, 840 P.2d 860 (1992) ("Absent a proper certification, an order which adjudicates
fewer than all claims or the rights and liabilities of fewer than all parties is subject to
revision at any time before entry of final judgment as to all claims and the rights and
liabilities of all parties.").

                                           -14-
Newman, et al. v. Highland Sch. Dist. No. 203, 90194-5




WE CONCUR:




                                         -15-
Newman v. Highland Sch. Dist. No. 203




                                       No. 90194-5



      WIGGINS, J. (dissenting)-! agree with the majority that any communications

that fall within the attorney-client privilege during employment remain protected by the

privilege after employment is terminated. I also agree with the majority this court has

adopted the reasoning of Upjohn Co. v. United States, 449 U.S. 383, 101 S. Ct. 677,

66 L. Ed. 2d 584 (1981 ). However, I disagree with the majority's decision to adopt a

bright-line rule that will cut off the corporate attorney-client privilege at the termination

of employment, and will exclude from its scope all postemployment communications

with former employees, even when those employees have relevant personal

knowledge regarding the subject matter of the legal inquiry and even though had they

remained employed, such communications with counsel would have been privileged

under Upjohn. This temporal limitation is at odds with the functional analysis underlying

the decision in Upjohn and ignores the important purposes and goals that the attorney-

client privilege serves.

       Instead, I would conclude the scope of the attorney-client privilege and the

decision as to whether to extend its protections to former employees is based on the

flexible approach articulated in Upjohn. Under this flexible analysis, I would hold that

postemployment communications consisting of a factual inquiry into the former

employee's conduct and knowledge during his or her employment, made in furtherance

of the corporation's legal services, are privileged. Accordingly, I respectfully dissent.
Newman v. Highland Sch. Oist. No. 90194-5
(Wiggins, J., dissenting)


                                       ANALYSIS

  I.   The Majority's Position Is at Odds with Upjohn's Functional Analysis

       As the majority correctly acknowledges, this court has embraced the flexible

approach in Upjohn for determining the scope of the attorney-client privilege in the

corporate context. Majority at 8; see also Youngs   v.   PeaceHealth, 179 Wash. 2d 645, 653,

316 P.3d 1035 (2014). Upjohn is the leading case on the scope of corporate attorney-

client privilege. In Upjohn, the Supreme Court was presented with the question of

whether the attorney-client privilege in the corporate context could ever apply to

communications between corporate counsel and lower-level corporate employees.

       At the time the Supreme Court decided Upjohn, two competing tests had

emerged in the lower courts regarding the scope of the corporate attorney-client

privilege. Upjohn, 449 U.S. at 386. One such test, adopted by the lower court in Upjohn,

was the "control group test," which would have limited the corporate attorney-client

privilege to the "'control group"' of the corporation, namely "those officers, usually top

management, who play a substantial role in deciding and directing the corporation's

response to the legal advice given." United States v. Upjohn Co., 600 F.2d 1223, 1224,

1226 (6th Cir. 1979), rev'd, 449 U.S. 383. The control group test was based on the

rationale that only those individuals who acted like a traditional "client" would receive

the protection of the privilege, and as the lower court in Upjohn stated, it adopted the

control group because the corporate client was an inanimate entity and "only the senior

management, guiding and integrating the several operations, ... can be said to

possess an identity analogous to the corporation as a whole." /d. at 1226.


                                            2
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


      On appeal, the Supreme Court unanimously rejected the narrow control group

test. Upjohn, 449 U.S. at 390. Instead of looking to the identity of the individual

corporate actors to see whether they possessed a sufficient identity of relationship to

the corporation so as to qualify as a client-as the lower court had done-the Court

looked to the nature of the communications to see whether the purposes underlying the

attorney-client privilege would be furthered by its extension to the communications at

issue. /d. at 391-92. The Supreme Court identified several purposes underlying the

privilege, including that the privilege encourages full and frank communication between

attorneys and their clients, and enables clients to take full advantage of the legal

system. /d. at 389, 391. The privilege is based on a recognition "that sound legal advice

or advocacy serves public ends and that such advice or advocacy depends upon the

lawyer's being fully informed by the client." /d. at 389. The control group test was

inadequate because it failed to recognize that the privilege "exists to protect not only

the giving of professional advice to those who can act on it but also the giving of

information to the lawyer to enable him to give sound and informed advice." /d. at 390.

      The Upjohn Court declined to establish a bright-line rule regarding the scope of

the attorney-client privilege in the corporate setting. /d. at 396-97. Instead, the Court

provided a functional framework for analyzing the scope of the attorney-client privilege

on a case-by-case basis. /d. This functional analysis focused on the communications

at issue and the perceived purposes underlying the privilege. /d. at 394-95. "In large

part, the Court's inquiry resolves into a single question: Would application of the

privilege under the circumstances of this particular case foster the flow of information


                                            3
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


to corporate counsel regarding issues about which corporations seek legal advice?"

John E. Sexton, A Post-Upjohn Consideration of the Corporate Attorney-Client

Privilege, 57 N.Y.U. L. REV. 443, 459 (1982).

      In Upjohn, the Court found it relevant that the communications were made by

corporate employees to corporate counsel at the direction of corporate superiors, and

that the communications concerned factual information that fell within the scope of the

employee's duties that was '"not available from upper-echelon management"' and that

was necessary "'to supply a basis for legal advice."' Youngs, 179 Wn.2d at 664 n. 7

(quoting Upjohn, 449 U.S. at 394). The Court also noted that the communicating

employee was aware that the interview was conducted for legal purposes and that the

information would be kept confidential. /d. In light of these characteristics, the Upjohn

Court held that these communications were privileged because doing so was consistent

with the underlying purpose of the attorney-client privilege to allow for full and frank

fact-finding. Upjohn, 449 U.S. at 395.

      We previously praised the Upjohn Court's analysis and its focus on furthering the

"laudable goals of the attorney-client privilege." Wright v. Grp. Health Hasp., 103 Wash. 2d
192, 202, 691 P.2d 564 (1984). In our recent decision in Youngs, we acknowledged in

our discussion of the attorney-client privilege that Upjohn "defines the scope of the

corporate attorney-client privilege," 179 Wn.2d at 651, and we expressly relied on

Upjohn's reasoning after observing that Washington courts had endorsed Upjohn's

"'flexible ... test"' for more than 30 years, id. at 662 (alteration in original) (quoting

Wright, 103 Wn.2d at 202).


                                            4
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


       The majority in this case now eschews Upjohn's functional analysis for a bright-

line rule, cutting off the privilege at the termination of employment. See majority at 12.

The majority argues that Upjohn supports this bright-line rule because the Court

presupposed that the communications occurred within the corporate employee

relationship.   /d. at 9. Nothing in the Upjohn decision supports the majority's bald

assertion that the decision "presupposed attorney-client communications taking place

within the corporate employment relationship" before the privilege would attach. /d. In

fact, 7 of the 86 employees interviewed by corporate counsel in Upjohn had left

employment prior to being interviewed. Upjohn, 449 U.S. at 394 n.3. The Court

expressly declined to decide the issue whether former employees were included in the

privilege, instead providing the functional framework for lower courts to utilize in

answering that precise question. 1 See id.

       Moreover, the majority's focus on the formalities of the relationship between the

employee and the corporation as the standard for the attorney-client privilege misses

the point of the Upjohn Court's functional framework. The Upjohn Court rejected the

control group test, and the focus that test placed on the level of control and

responsibilities of the specific employee, to instead adopt a framework that looked at

the communications themselves and the benefits and goals of the privilege. "A primary

reason that the Upjohn Court rejected the control group test was that in the Court's



1 In a concurring opinion in Upjohn, Chief Justice Burger approved of the factors considered
by the majority to conclude that the communications were privileged, but would have gone
further to hold that the privilege would also protect communications with a former employee
regarding conduct "within the scope of employment." Upjohn, 449 U.S. at 403 (Burger, C.J.,
concurring in part and concurring in the judgment).

                                              5
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


eyes the restriction placed upon the relationship of the information-giver to the

corporation undermined the purposes of the corporate attorney-client privilege."

Sexton, supra, at 497. "[A]n approach that focuses solely upon the status of the

communicator fails to adequately meet the objectives sought to be served by the

attorney-client privilege." Samaritan Found. v. Goodfarb, 176 Ariz. 497, 501, 862 P.2d
870 (1993). By looking only at the identity of the former employee, the majority

sidesteps around the important functional analysis contemplated by Upjohn.

 II.   The Functional Upjohn Analysis Supports Extending the Attorney-Client
       Privilege to Communications with Former Employees for Purposes of Factual
       Investigation

       At issue in this case is not, as the majority puts it, "whether postemployment

communications between former employees and corporate counsel should be treated

the same as communications with current employees," majority at 2 (emphasis added),

but rather whether the corporate attorney-client privilege provides any protection for the

communications between the former coaches and the counsel for the school district

and the scope of any such protection. Though neither Upjohn nor Youngs had cause

to consider whether and to what degree the privilege extends to former employees, the

principles underlying these and other decisions support extending the privilege to

former employees in certain circumstances based on the flexible analysis of Upjohn.

       While it is well established that the attorney-client privilege attaches to

corporations, the application of the privilege to corporations presents unique and

special problems. Commodity Futures Trading Comm'n v. Weintraub, 471 U.S. 343,

348, 105 S. Ct. 1986, 1991, 85 L. Ed. 2d 372 (1985). Unlike an individual client, who is


                                            6
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


traditionally both the provider of information and the person who will act on a lawyer's

advice, these roles of providing information and acting are often separated within a

corporation. Upjohn, 449 U.S. at 391. As an inanimate entity, a corporation can act only

through its agents and thus cannot itself speak directly to its lawyers. Commodity

Futures Trading Comm'n, 471 U.S. at 348. And as the Court recognized in Upjohn, it

will often be the lower-level employees who possess the information needed by

corporate counsel in order to adequately advise the client. Upjohn, 449 U.S. at 391.

Moreover, lower-level employees can and do, by their individual actions as agents of

the corporation, embroil a corporate client in legal difficulties. /d. Thus, in at least some

cases, the only way corporate counsel will be able to determine what the actions of its

client (the corporation) were in order to provide relevant legal advice would be to speak

with those lower-level employees that have knowledge of the relevant events and

activities of the corporation.

       Former employees, just like current employees, may possess relevant

information pertaining to events occurring during their employment "needed by

corporate counsel to advise the client with respect to actual or potential difficulties." In

re Coordinated Pretrial Proceedings in Petrol Prods. Antitrust Litig., 658 F.2d 1355,

1361 n.7 (9th Cir. 1981). Relevant knowledge obtained by an employee during his or

her period of employment does not lose relevance simply because employment has

ended. When former employees have relevant knowledge about incidents that occurred

while they were employed, the extension of the attorney-client privilege to cover

postemployment communications may further support the privilege's fact-finding


                                              7
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


purpose. See id.; In re Allen, 106 F.3d 582, 606 (4th Cir. 1997). "[A] formalistic

distinction based solely on the timing of the interview [between corporate counsel and

the knowledgeable employee] cannot make a difference if the goals of the privilege as

outlined in Upjohn are to be achieved." Sexton, supra, at 499.

       The majority dismisses this "need to know" rationale as unpersuasive and as an

unjustified extension of the purpose of the privilege. Majority at 11, 13. But the majority

overlooks that this stated purpose-facilitating the flow of relevant and necessary

information from lower-level employees to counsel-was a key function of the privilege

identified by the Court in Upjohn and a critical reason that Court extended the privilege

to lower-level employees in the first place. See Upjohn, 449 U.S. at 391.

       Other courts have relied on Upjohn's reasoning, and its acknowledgment that

one purpose of the privilege is to facilitate the gathering of relevant facts by counsel, to

justify extending the scope of the attorney-client privilege to cover at least some

communications with former employees. See, e.g., In re Coordinated Pretrial

Proceedings, 658 F.2d at 1361 n. 7 ("Former employees, as well as current employees,

may possess the relevant information needed by corporate counsel to advise the client

with respect to actual or potential difficulties."); Admiral Ins. Co. v. U.S. Dist. Court, 881
F.2d 1486, 1493 (9th Cir. 1989) ("[T]he Upjohn rationale necessarily extended the

privilege to former corporate employees .... "); In re Allen, 106 F. 3d at 606 ("[W]e hold

that the analysis applied by the Supreme Court in Upjohn to determine which

employees fall within the scope of the privilege applies equally to former employees.");

Peralta v. Cendant Corp., 190 F.R. D. 38, 41 (D. Conn. 1999).


                                              8
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


      However, I acknowledge that Upjohn's policies and purposes do not require us

to consider former employees exactly as we consider current employees. Former

employees present their own unique considerations: they probably do not communicate

with corporate counsel "at the direction of corporate superiors," Upjohn, 449 U.S. at

394, and they do not hold an agency relationship with the corporate client such that

their present or future actions could bind the corporation.

      I am persuaded that the appropriate line is expressed in this simple test: Did the

communications with the former employee, whenever they occurred, "relate to the

former employee's conduct and knowledge, or communication with defendant's

counsel, during his or her employment?" Peralta, 190 F.R.D. at 41. If so, the

communications are privileged, consistent with Upjohn. /d. The Peralta court that

adopted this test noted it was rejecting a wholesale application of the specific factors

identified in Upjohn because former employees, unlike current employees, were not

directed to speak with corporate counsel at the direction of management. /d. But the

court relied on the rationale of Upjohn, which is to say the court looked to the purpose

of the attorney-client privilege and whether that privilege was served by applying it to

postemployment communications with a former employee-it held that the privilege

applied to the extent the communications concerned the underlying facts in the case.

See id.

      The majority justifies departing from Upjohn on the basis that former employees

"categorically differ" from current lower-level employees, such that the privilege should

extend to their communications with corporate counsel. Majority at 9. The majority


                                            9
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


focuses on agency principles and the policy announced in the Restatement (Third) of

the Law Governing Lawyers§ 73 (Am. Law lnst. 2000). /d. I reject these positions as

incorrectly framed statements of the law, and because they are inconsistent with the

functional framework of Upjohn.

      The majority gives much weight to the fact that during employment, an employer

can force an employee to disclose information to the corporation, but after employment,

any such duty expires. Majority at 9-10. In addition, the majority notes that current

employees owe duties of loyalty and obedience to the corporation, which also expire at

termination. /d. (citing Restatement (Third) of Agency§ 8.11 (Am. Law lnst. 2006)).

Without this continuing duty to the corporation, the majority argues that a former

employee becomes a simple third-party fact witness to whom the attorney-client

privilege should not attach. /d.

      The majority's premise is mistaken. Upjohn based its analysis of the attorney-

client privilege on the idea that the attorney-client privilege, if applied to lower-level

employees, would allow corporate counsel to obtain necessary and relevant

information regarding the client, and with that information the attorney could inform the

corporation's managers and officers of the corporation's legal duties and obligations.

Upjohn, 449 U.S. at 392. The value the Court placed on the privilege to in effect promote

the free and frank exchange of information presupposes that application of the privilege

would foster communications that, but for the privilege, would never have occurred.

See Sexton, supra, at 491; Upjohn, 449 U.S. at 389 (noting that a goal of the privilege

is to promote "full and frank communication"). Moreover, notably missing from the


                                            10
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


Supreme Court's analysis in Upjohn is any discussion of the roles that a duty of loyalty

or obedience plays with respect to the attorney-client privilege. The privilege itself is

not grounded in concepts of a duty on behalf of the client to disclose information to its

attorney, just as its extension to lower-level employees is not based on their duty to

provide information to the corporation.

      Concepts of agency are undoubtedly relevant to the corporate attorney-client

privilege, just not as the majority applies them. The rationale behind extending the

privilege beyond the control group of the corporation is that lower-level employees, by

virtue of their agency relationship with the corporation, have the authority to bind the

corporation and control its actions in ways that can lead to legal consequences for the

corporation. See Upjohn, 449 U.S. at 391; see also Commodity Futures Trading

Comm'n, 471 U.S. at 348 (noting that a corporation is an inanimate entity that can act

only through its agents). It is for this reason that corporate counsel should be able to

speak frankly with those employees and agents who have knowledge of the events that

relate to the subject of the lawyer's legal services, regardless of those employees'

subsequent personal employment decisions. Extending the privilege to cover

communications with former employees who were knowledgeable agents of the

corporation with respect to the time period and subjects discussed in the

communications ensures that this remains a privilege with the corporation and

distinguishes these employees from third-party witnesses. Sexton, supra, at 497.

      Temporal concepts associated with the duration of agency, as they relate to the

timing a communication is made to counsel, should not be dispositive of the privilege,


                                           11
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


as they bear little relationship to the goals of the privilege identified by the Supreme

Court. It is for this reason that I would also reject the position articulated in the

Restatement (Third) of the Law Governing Lawyers § 73(2) and comment e that the

privilege be limited to those with a present and ongoing agency relationship with the

corporation. Such a position is incompatible with the Upjohn Court's focus on the nature

of the communications, rather than on the formalities of the relationship to the

corporation. Furthermore, as the Restatement itself acknowledges, its position with

respect to former employees is inconsistent with other courts that have considered the

issue. See RESTATEMENT (THIRD) OF THE LAW GOVERNING LAWYERS § 73 cmt. e

(acknowledging that of the few decisions on point, several courts disagree with the

Restatements position regarding former employees).

Ill.   Extending the Privilege to Former Employees Will Not Burden the Legal
       Process

       The majority implies that extending the privilege to former employees would lack

predictability and would frustrate the truth seeking mission of the legal process. Majority

at 12, 13. While these concerns are not insignificant, I do not believe they justify the

majority's harsh, bright-line rule.

       First, we have continuously held that the attorney-client privilege extends only to

communications and does not protect the underlying facts. Youngs, 179 Wn.2d at 653;

Wright, 103 Wn.2d at 195. Highland has always allowed, and concedes, that Newman

may continue to conduct ex parte interviews with the former coaches for the purposes

of learning any facts of the incident known to the coaches. See Pet'r's Reply Br. at 14.




                                            12
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


      The attorney-client privilege exists because we recognize that the relationship

between attorney and client is important and worth protecting, even at the expense of

some measure of truth seeking. Lowy v: PeaceHealth, 174 Wash. 2d 769, 785, 280 P.3d
1078 (2012) ("[T]he attorney-client . . . privilege[] [is] ... founded on the premise that

communication in th[is] relationship[] is so important that the law is willing to sacrifice

its pursuit for the truth, the whole truth, and nothing but the truth."). Where we have

defined the scope or extended the attorney-client privilege, we have done so in

recognition of the important purposes the privilege seeks to protect. See, e.g., Youngs,

179 Wn.2d at 650; Dietz v. John Doe, 131 Wash. 2d 835, 849, 935 P.2d 611 (1997). And

we have sought to equitably balance the values underlying the privilege against

concerns over burdening discovery. See, e.g., Dietz, 131 Wn.2d at 849. In Dietz, we

addressed the question of whether the attorney-client privilege extends to protect the

disclosure of a client's identity, when doing so may implicate the client in potential

wrongdoing. /d. at 839. We noted that in such a case, application of the attorney-client

privilege would stand at odds with principles of open discovery and "a general duty to

give what testimony one is capable of giving." /d. at 843 (internal quotation marks

omitted) (quoting Jaffee v. Redmond, 518 U.S. 1, 9, 116 S. Ct. 1923, 135 L. Ed. 2d 337

(1996)).

      While we extended the privilege in Dietz, we recognized our need to keep that

particular extension narrow. /d. at 849. "The privilege is imperative to preserve the

sanctity of communications between clients and attorneys." /d. at 851 (emphasis

added). Moreover, the truth seeking concerns expressed by the majority are less


                                            13
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


serious here than in Dietz because application of the privilege will not prohibit discovery

of relevant facts; Newman remains able to interview the former coaches. By contrast,

in Dietz the privilege presented a complete obstacle to learning the identity of a

potentially at-fault party. See Dietz, 131 Wn.2d at 848-49. The policies underlying the

privilege support its extension in this case, and truth seeking principles do not justify a

different conclusion.

       Second, like the majority, I too recognize the value of predictability with respect

to the boundaries of the attorney-client privilege. Because attorneys and clients must

be able to predict with at least some certainty where their discussions will be protected,

"[a]n uncertain privilege ... is little better than no privilege at all." Upjohn, 449 U.S. at

393. But such concerns do not require that we sever our analysis from the guiding

principles of Upjohn; rather, we must use those principles to set clear standards for

parties and courts to follow.

       The distinction I would draw today should not be difficult for the parties to apply

if the relevant purpose of the privilege-promoting necessary factual investigation-is

kept clear. Accord Peralta, 190 F. R. D at 41. It will be incumbent on counsel to exercise

caution when communicating with their client's former employees in order to ensure

communications stay within these parameters. Should disputes arise as to whether a

specific communication is privileged, they should be submitted to the trial court for a

determination as to whether the purposes identified today would be furthered by its

application.




                                             14
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


IV.     Application to the Facts of This Case

        In this case, the trial court ordered Highland School District No. 203 to respond

to discovery requests concerning the "disclosure of communications between defense

counsel and former employees made after the employment ended and not during the

time defense counsel claims to have represented the former employees for purposes

of their depositions." Clerk's Papers at 68-70. The trial court ordered this disclosure

after erroneously concluding that we have not adopted Upjohn 2 and on the

determination that the attorney-client privilege does not apply to any postemployment

communications with former employees. /d. at 69-70.

        Matthew Newman has brought claims against the school district based on the

Lystedt act, under which coaches who know or suspect an athlete is suffering from a

concussion must remove the athlete from play until the athlete receives proper medical

clearance. See RCW 28A.600.190; Pet'r's Am. Br. at 4-6; Br. of Resp'ts 6-7. Thus,

Highland's liability in this case is contingent on the actions and knowledge of its football

coaches who were employed during the time Newman played football for Highland

School District and were present when Newman allegedly suffered a concussion and/or

injury, regardless of whether those coaches remain employed by the district today. See

CP at 96-104 (Compl.).

        The former coaches at issue were employed by Highland during the relevant

time period when Newman was injured. See, e.g., CP at 1267. They possessed




2 Thetrial court issued its order on January 28, 2014, just five days after our decision in Youngs,
179 Wash. 2d 645. CP at 70.

                                                15
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


knowledge of matters "within the scope of their duties" as football coaches for the

school district, such as the training they received and their interactions with and

observations of Newman before and during his injury. See, e.g., CP at 230-32, 1267,

1587-89. Communications with Highland's counsel that concerned the former coaches'

knowledge and conduct during their employment and the events surrounding

Newman's injury would be necessary to supply a basis for legal advice to the school

district as to liability.

        In light of these facts, the purposes underlying the privilege support its extension

to communications with former coaches regarding their conduct and knowledge during

employment. This extension would promote frank and open fact-finding, and enable the

attorney to uncover the facts necessary to render legal advice to the client. Cf. In re

Allen, 106 F. 3d at 606. To the extent communication between the former coaches and

Highland's attorneys concerns a factual inquiry into the former coaches' conduct and

knowledge during his or her employment, I would hold that any such communications

are    privileged     and   Highland   need   not   answer   questions   regarding    these

communications. I would conclude that postemployment communications between the

former employer's counsel and a former employee that constitute a relevant factual

inquiry into their conduct and knowledge during employment would be privileged,

consistent with Upjohn. Thus, I would hold that the trial court's order compelling

discovery is based on an incorrect interpretation of the law and should be reversed.

        This conclusion, however, does not completely resolve the current dispute

between the parties about the postemployment communications with former coaches.


                                              16
Newman v. Highland Sch. Oist. No. 90194-5
(Wiggins, J., dissenting)


Newman contends that the communications at issue concern more than just fact-

finding. Br. of Resp'ts at 25-30. Newman argues that the predeposition communications

with former coaches should not be privileged because the purpose of these

predeposition, postemployment communications was not fact-finding, but rather to

'"woodshed[]"' the witness and influence the witness's testimony. 3 Br. of Resp'ts at 25-

27, 30.

       Some of this controversy stems from the unusual circumstance that Highland's

attorneys formally appeared for and represented the former coaches for purposes of

their depositions. 4 The trial court allowed this representation, 5 and Newman did not

challenge this order on appeal. Thus, Newman seeks, and the trial court order

compelled, discovery of communications made only "when defense counsel did not

represent the former employees for the purposes of the depositions." CP at 68-70. The

communications to prepare the former coaches for a deposition do not appear to fall

within the court's order to compel, as the actual representation of the former coaches

may potentially include these predeposition meetings between defense counsel and


3 The record and briefing indicate that each party has accused the other of witness tampering
in this case. See, e.g., Br. of Resp'ts at 30; CP at 830.
4 When asked by the trial court what it meant to represent for purposes of the deposition, the

attorney representing Highland stated, "It means that I can interview them, talk to them about
the facts, what they recall, give them ideas as to what I think subject matters will come up so
they're somewhat prepared as to the questions." Verbatim Report of Proceedings (VRP) at 44
(Sept. 27, 2013).
5 This issue came before the trial court on a motion to disqualify defense counsel filed by

Newman. /d. at 42. The trial court expressed concerns about defense counsel's representation
of these former employees and the potential conflicts this posed. VRP at 117. The trial court
concluded this was "a very poor decision" but that it was not necessarily an ethics violation. /d.
The trial court ordered Highland's counsel not to engage in any further representation of former
coaches for depositions. CP at 68-70. The parties have not challenged this ruling in the present
appeal, and the merits of this ruling are not properly before the court.

                                               17
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


the former coaches. See, e.g., CP at 226-27 (Dep. of Dustin Shafer) (noting that a

discussion with defense counsel regarding formal representation for purposes of

Shafer's deposition occurred at a meeting with counsel one week prior to his

deposition).

      However, the record is unclear as to when the school district's defense counsel

represented the former coaches. Without knowing the scope of the communications at

issue, whether they were limited to a factual inquiry into the former employee's conduct

and knowledge during his or her employment, and whether or not such communications

occurred during the period of formal representation, it is impossible to tell whether the

communications at issue meet the test I suggest today.

      Accordingly, I would vacate the trial court's order to compel. On remand, the

plaintiff would not be entitled to the broad discovery of communications with former

coaches during the time the coaches were represented, as he has requested. CP at

37-43. And if such broad requests are made, defendant may raise the privilege again

to the extent such communications fell within the scope of the direct representation, or

to the extent such communications were made as a factual inquiry concerning the

former employee's conduct and knowledge during his or her employment, relevant to

the underlying case. Consequently, discovery should and would be tailored to specific

questioning regarding communications falling outside the bounds of normal factual

inquiry and thus is outside the scope of the attorney-client privilege with former

employees.




                                           18
Newman v. Highland Sch. Dist. No. 90194-5
(Wiggins, J., dissenting)


 V.   Contempt Sanctions and Attorney Fees

      I would also vacate the trial court's order imposing contempt sanctions of $2,500

per day on Highland until discovery is provided. We previously placed a broad order

staying all matters before the trial court related to the discovery of allegedly privileged

communications, which put a stay on the contempt sanctions order. Because I would

reverse the trial court's order compelling production, I would also vacate the order

imposing sanctions on Highland.

       I also join in the majority's denial of Newman's request for attorney fees.

                                     CONCLUSION

       I would hold that the attorney-client privilege attaches to postemployment

communications concerning a relevant factual inquiry into the former employee's

conduct and knowledge during his or her employment. The former coaches in this case

had relevant information within the scope of their employment, and to the extent these

communications concerned their knowledge and conduct during employment with

Highland, such communications would be privileged. I would vacate both the trial

court's order to compel and contempt order, lift the stay of discovery, and remand for

further proceedings consistent with this opinion.




                                            19
No. 90194-5
(Wiggins, J., dissenting)




       I dissent.




                            20